18-23538-rdd          Doc 1258      Filed 12/17/18 Entered 12/17/18 14:45:35                    Main Document
                                                  Pg 1 of 4


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                              1
                   Debtors.                                      :      (Jointly Administered)
 ----------------------------------------------------------------x


                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                       FOR HEARING ON DECEMBER 18, 2018 AT 10:00 A.M.



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\96835849\9\73217.0004
18-23538-rdd          Doc 1258       Filed 12/17/18 Entered 12/17/18 14:45:35          Main Document
                                                   Pg 2 of 4


 Location of Hearing:           United States Bankruptcy Court for the Southern District of New York,
                                before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                                300 Quarropas Street, White Plains, New York 10601

 I.        STATUS CONFERENCE

           1.        Debtors’ Motion for Approval of Global Bidding Procedures [ECF No. 429]

                     Related Documents:

                               A.    Order Approving Global Bidding Procedures and Granting Related
                                     Relief [ECF No. 816]

                               B.    Notice of Filing of Global Bidding Procedures Process Letter
                                     [ECF No. 862]

                     Status: This matter is going forward solely as a status conference.

 II.       CONTESTED MATTER:

           2.        Motion of Debtors for Entry of Order (I)(A) Approving Bidding Procedures for
                     Sale of Sears Home Improvement Business, (B) Approving Stalking Horse Bid
                     Protections, (C) Scheduling Auction for and Hearing to Approve Sale of Sears
                     Home Improvement Business, (D) Approving Form and Manner of Notice of
                     Sale, Auction, and Sale Hearing, (E) Approving Assumption and Assignment
                     Procedures, (II) Approving Sale of Sears Home Improvement Business in
                     Accordance with the Stalking Horse Agreement, and (III) Granting Related Relief
                     [ECF No. 450]

                     Response Deadlines:

                                i.   December 11, 2018 at 4:00 p.m. ET [ECF No. 901]

                               ii.   December 17, 2018 at 12:00 p.m. ET [ECF No. 1054]

                     Responses Filed:

                               A.    Objection to Cure Cost of Eric I.B. Company, LLC [ECF No.
                                     1128]

                               B.    Objection of The Kroger Co. [ECF No. 1132]

                               C.    Limited Objection of Icon Owner Pool 1 SF Business Parks, LLC
                                     [ECF No. 1134]

                               D.    Objection of Texas Taxing Entities [ECF No. 1136]

                               E.    Objection of Seiko Watch of America LLC [ECF No. 1142]


                                                      2
 WEIL:\96835849\9\73217.0004
18-23538-rdd          Doc 1258      Filed 12/17/18 Entered 12/17/18 14:45:35         Main Document
                                                  Pg 3 of 4


                               F.   Objection of ARI Fleet LT, Automotive Rentals, Inc. [ECF No.
                                    1143]

                               G.   Objection and Reservation of Rights Light 125 James West LLC
                                    [ECF No. 1146]

                               H.   Objection of Phillips Edison & Company, et al. [ECF No. 1193]

                               I.   Objection to Motion to Cure Costs filed by Justin Alaburda on
                                    behalf of Robertson Heating Supply [ECF No. 1161]

                               J.   Objection to Cure Cost of Andrea McSorley [ECF No. 1246]

                     Related Documents:

                               K.   Debtors’ Reply [ECF No. TBD]

                               L.   Order Approving Bidding Procedures for Sale of Sears Home
                                    Improvement Business [ECF No. 775]

                               M.   Notice of Proposed Order (I) Approving the Sale of the Sears
                                    Home Improvement Business and (II) Granting Related Relief
                                    [ECF No. 1035]

                               N.   Notice of Sale, Bidding Procedures, Auction, and Sale Hearing for
                                    the Sale of Sears Home Improvement Business [ECF No. 833]

                               O.   Notice of Assumption and Assignment in Connection with Sale of
                                    Sears Home Improvement Business [ECF No. 901]

                               P.   Supplemental Notice of Assumption and Assignment in
                                    Connection with Sale of Sears Home Improvement Business [ECF
                                    No. 1054]




                                                     3
 WEIL:\96835849\9\73217.0004
18-23538-rdd          Doc 1258      Filed 12/17/18 Entered 12/17/18 14:45:35      Main Document
                                                  Pg 4 of 4


                               Q.   Notice of Assumed and Assigned Contracts Designated by
                                    Service.com in Connection with Sale of Sears Home Improvement
                                    Business [ECF No. 1208]

                     Status: This matter is going forward on a contested basis.


 Dated: December 17, 2018
        New York, New York
                                              /s/ Sunny Singh
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Ray C. Schrock, P.C.
                                              Jacqueline Marcus
                                              Garrett A. Fail
                                              Sunny Singh
                                              Jessica Liou

                                              Attorneys for Debtors
                                              and Debtors in Possession




                                                      4
 WEIL:\96835849\9\73217.0004
